DETAILED CORRESPONDENCE
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 8, 9, 12-15, 18, 19, and 21-25 are pending in the application.
Applicant’s amendment to the claims, filed on April 13, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks and declaration under 37 CFR 1.130(a) filed on April 13, 2022 in response to the final rejection mailed on December 17, 2021 are acknowledged and have been fully considered.

Election/Restrictions
Claims 12-14, 18, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 10, 2021.
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 10, 2021.
Claims 1-3, 8, 9, 15, and 22-25 are being examined on the merits with claim 1 being examined only to the extent the claim reads on the elected subject matter.  

Priority
This application is filed under 35 U.S.C. 371 as a national stage of international application PCT/US2018/046196, filed on August 10, 2018, which claims domestic priority under 35 U.S.C. 119(e) to U.S. provisional applications 62/544,396 and 62/544,411, both filed on August 11, 2017.  
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed provisional applications fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application. 
The applicant maintains that the disclosures of the priority applications provide adequate descriptive support for all claim limitations. 
The applicant’s argument is not found persuasive. For example, as stated in the Office action mailed on August 23, 2021, the disclosures of the prior-filed provisional applications fail to provide adequate descriptive support for the claim 1 limitation “at least 85% sequence identity with residues 1 to 359 of SEQ ID NO: 1”. Further regarding claim 1, the disclosures of the prior-filed provisional applications fail to provide adequate descriptive support for all amino acid substitutions as recited in the claim. For example, as noted in the Office action mailed on December 17, 2021, while the disclosure of the ‘396 provisional application discloses a humanized guinea pig L-asparaginase having amino acids 48-50 of SEQ ID NO: 3 (i.e., the amino acid sequence KEF) replaced with SEQ ID NO: 8 (i.e., the amino acid sequence EEH) (instant remarks at p. 6, top), this disclosure fails to provide adequate descriptive support for the single amino acid substitution K48E. 
Regarding claim 2, as stated in the Office action mailed on December 17, 2021, while the disclosure of the ‘411 provisional application discloses GpA truncated at any one of positions 367 to 396 and discloses GpA variants truncated at residues 359, 367, 369, 384, 392 and 396, this disclosure fails to provide adequate descriptive support for truncation at any position between 359 and 396.  
Regarding claim 8, as stated in the Office action mailed on December 17, 2021, the disclosures of the priority applications fail to provide adequate descriptive support for an unlimited range of catalytic activity that is greater than wild-type GpA.
Regarding claim 22, the disclosures of the priority applications fail to provide adequate descriptive support for all of the amino acid sequences of SEQ ID NO: 45-51, 54-65, and 86. 
Regarding claim 24, as stated in the Office action mailed on August 23, 2021, the disclosures of the prior-filed provisional applications fail to provide adequate support for the limitation “comprising three tandem soluble domains of TRAIL”.
Regarding claim 25, as stated in the Office action mailed on August 23, 2021, the disclosures of the prior-filed provisional applications fail to provide adequate support for the limitation “the soluble domains of TRAIL comprise residues 115-281 of human TRAIL”.
Given that the prior-filed provisional applications fail to provide adequate support for at least claims 1, 2, 8, 22, 24, and 25 of this application, claims 1, 2, 8, 22, 24, and 25 and claims dependent therefrom are considered to have an effective filing date of August 10, 2018. In the event the examiner has overlooked descriptive support for the noted limitations, the applicant is requested to specifically identify descriptive support in the disclosure(s) of the prior-filed provisional application(s). 

Claim Objections
Claim 1 is objected to in the recitation of “wherein said GpA variant comprises at least 85% sequence identity to amino acid residues 1 to 359 of SEQ ID NO:1” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite (with markings to show changes made) “wherein said GpA variant comprises an amino acid sequence having at least 85% sequence identity to the sequence of amino acid residues 1 to 359 of SEQ ID NO:1”. 
Claim 1 is also objected to in the recitation of “optionally C198A” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite (with markings to show changes made) “optionally further having one or more amino acid substitutions relative to SEQ ID NO: 1 selected from the group consisting of C198A”. 

Claim Rejections - 35 USC § 112(a)
Claims 1-3, 8, 9, and 15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
According to MPEP 2163.II.A.3.(a).ii), [s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’"
As amended, the claims are drawn to a genus of GpA variants, wherein said genus of GpA variants comprises at least 85% sequence identity to amino acid residues 1 to 359 of SEQ ID NO:1, and has one or more amino acid substitutions relative to SEQ ID NO: 1, said amino acid substitutions being selected from the group consisting of:
H10R, Q23R, K25E, K48E, Q52R, Q54R, P57S, D58E, H59D, A60T, A62V, D91A, D92E, K98Q, E101K, Q108H, S121F, G122A, H134Q, R147H, K193R, D217E, N233S, H236Q, S250A, Q288E, R301Q, E344D, L360P, T362S, A363V, D364E, L365E, H366R, Q367R, and S368P; and
optionally C198A, C198S, C198V, E49C, K225C, Q257C, Q281C, and E340C.
According to the specification at paragraph [0015], “[a] ‘GpA variant’ refers to a non-naturally occurring form of GpA that exhibits L-asparaginase activity, has a low Km for Asn, and lacks L-glutaminase activity”. In view of the specification’s definition of “GpA variant”, the genus of claimed GpA variants is interpreted as exhibiting L-asparaginase activity, having a low Km for Asn, and lacking L-glutaminase activity.
The specification discloses the following representative species of the genus of recited GpA variants that exhibit L-asparaginase activity, have a low Km for Asn, and lack L-glutaminase activity: a GpA variant comprising the amino acid sequence of SEQ ID NO: 45-51, 54-65, and 86 (see Tables 7, 9, and 11 at pp. 46, 48, and 51, respectively, of the specification). 
The reference of Singh et al. (Curr. Protein Pept. Sci. 18:1-11, 2017; cited on Form PTO-892 mailed on August 23, 2021) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). 
The unpredictability associated with surface residue substitution is exemplified by the reference of Zhang et al. (Structure 26:1474-1485, 2018; cited on Form PTO-892 mailed on August 23, 2021), which discloses that even a substitution of a surface residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1).
According to the specification, the recited amino acid positions of SEQ ID NO: 1 are surface residues (paragraph [0019]) and are mutated to yield GpA variants that are more humanized and/or allow attachment of PEG. Regarding substitution at a surface residue of GpA, it is noted that with the exception of SEQ ID NO: 51, the disclosed representative species require a combination of surface substitutions. In this case, other than SEQ ID NO: 51 with a single C198A substitution, there is no evidence of record of GpA variants having a single substitution of a surface residue or subcombination of substitutions of surface residues that exhibit L-asparaginase activity, have a low Km for Asn, and lack L-glutaminase activity. In this regard, the reference of Rigouin et al. (Sci. Reports 7:10224, 2017; cited on Form PTO-892 mailed on August 23, 2021) discloses that “it seems that multiple gpASNase1 residues (especially in regions #1 and #2) will need to be retained in order to maintain the required low Asn Km property”. As such, one of skill in the art would recognize a high level of unpredictability in making a surface residue substitution to achieve GpA variants that are more humanized and/or allow attachment of PEG with an expectation that the resulting GpA variants exhibit L-asparaginase activity, have a low Km for Asn, and lack L-glutaminase activity.
The genus of GpA variants having any single amino acid substitution or a combination of any two or more substitutions H10R, Q23R, K25E, K48E, Q52R, Q54R, P57S, D58E, H59D, A60T, A62V, D91A, D92E, K98Q, E101K, Q108H, S121F, G122A, H134Q, R147H, K193R, D217E, N233S, H236Q, S250A, Q288E, R301Q, E344D, L360P, T362S, A363V, D364E, L365E, H366R, Q367R, or S368P and any additional modifications within the 85% identity limitation is considered to be widely variant in structure. The level of knowledge and skill in the art does not allow one to structurally envisage or recognize those structures of the genus of claimed GpA variants that exhibit L-asparaginase activity, have a low Km for Asn, and lack L-glutaminase activity. Other than the disclosed representative species, the specification fails to describe any other GpA variants, particularly those having a single substitution or a subcombination of any two more substitutions that exhibit L-asparaginase activity, have a low Km for Asn, and lack L-glutaminase activity. In this case, other than the disclosure of the sequences of SEQ ID NO: 45-51, 54-65, and 86, there is no disclosed correlation between the sequence of a GpA variant having a single substitution or a subcombination of any two or more substitutions that exhibit L-asparaginase activity, have a low Km for Asn, and lack L-glutaminase activity. In view of the high level of unpredictability of amino acid modification of surface residues, because only a relative few representative species are disclosed among a widely variant genus, and because the disclosure fails to describe 
any single substitution or subcombination of substitutions of surface residues other than the disclosed representative species that exhibit L-asparaginase activity, have a low Km for Asn, and lack L-glutaminase activity, the disclosed representative species are insufficient to describe the genus.  
One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the recited genus. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described.

RESPONSE TO REMARKS: The applicant argues that claim 1 has been amended to recite a GpA variant sharing at least 85% sequence identity with amino acid residues 1 to 359 of SEQ ID NO:1 and to recite the limited number of amino acid substitutions H10R, Q23R, K25E, K48E, Q52R, Q54R, P57S, D58E, H59D, A60T, A62V, D91A, D92E, K98Q, E101K, Q108H, S121F, G122A, H134Q, R147H, K193R, D217E, N233S, H236Q, S250A, Q288E, R301Q, E344D, L360P, T362S, A363V, D364E, L365E, H366R, Q367R, and S368P. The applicant argues these residues were selected based upon crystal structure analyses and represent residues located on the surface of human and guinea pig ASNase. According to the applicant, truncated GpA shares about 72% sequence identity with the N-terminal 371 amino acid residues of hASNasel and each of the recited amino acid residues is identical in these orthologs of ASNase, citing to the sequence alignment at p. 11 of the instant remarks. The applicant argues that in so far as the remaining amino acid sequence of the GpA variant is defined by SEQ ID NO:1, the claimed GpA variant is clearly disclosed and supported by the instant specification.
Regarding the examiner’s cited references, the applicant argues that the teachings of the cited references are of no relevance to the and do not demonstrate the unpredictability of humanizing GpA as described in the present specification.
The applicant’s argument is not found persuasive. Given a broadest reasonable interpretation, the genus of GpA variants is required to have only a single amino acid substitution or a combination of as few as any two or more substitutions H10R, Q23R, K25E, K48E, Q52R, Q54R, P57S, D58E, H59D, A60T, A62V, D91A, D92E, K98Q, E101K, Q108H, S121F, G122A, H134Q, R147H, K193R, D217E, N233S, H236Q, S250A, Q288E, R301Q, E344D, L360P, T362S, A363V, D364E, L365E, H366R, Q367R, or S368P and any additional modifications within the 85% identity limitation and is also required to have the functional features of exhibiting L-asparaginase activity, having a low Km for Asn, and lacking L-glutaminase activity. There appears to be no dispute that with the exception of SEQ ID NO: 51 (C198A substitution), the disclosed representative species require a combination of several surface substitutions for maintaining L-asparaginase activity, having a low Km for Asn, and lacking L-glutaminase activity. The applicant’s argument even acknowledges that a combination of several surface substitutions is required in Example 3 of the specification for maintaining L-asparaginase activity (instant remarks, paragraph beginning at the bottom of p. 12). There also appears to be no dispute that other than the disclosed representative species, there is no evidence of record of a GpA variant or variants having a single substitution of a surface residue or subcombination of substitutions of surface residues that exhibit L-asparaginase activity, have a low Km for Asn, and lack L-glutaminase activity. Although the applicant asserts the cited references are irrelevant to the unpredictability of the claimed invention, contrary to the applicant’s position, these references support the state of the art regarding the unpredictability of amino acid substitution in general (Singh), the unpredictability of a surface residue amino acid substitution in general (Zhang), and the unpredictability of a single substitution of a surface residue or subcombination of substitutions of surface residues of a GpA variant (Rigouin) with an expectation that the resulting variant would maintain L-asparaginase activity, have a low Km for Asn, and lack L-glutaminase activity. In this case, it appears the applicant is requiring one of skill in the art to identify through further experimentation those if any within the genus of claimed GpA variants that exhibit L-asparaginase activity, have a low Km for Asn, and lack L-glutaminase activity, which relies on experimentation conducted after the effective filing date to show possession. However, it is noted that possession of the claimed invention must be shown at the time of filing and based on the preponderance of the evidence at the time of filing, it is the examiner’s position that the specification fails to adequately describe the claimed invention.  
 
The scope of enablement rejection of claims 1-3, 8, 9, and 15 is withdrawn in view of the applicant’s instant amendment to claim 1, in particular the amendment to recite the structural feature “wherein said GpA variant comprises at least 85% sequence identity to amino acid residues 1 to 359 of SEQ ID NO: 1” in combination with the specification’s definition of a GpA variant as exhibiting L-asparaginase activity, having a low Km for Asn, and lacking L-glutaminase activity (paragraph [0015]). Thus, the claimed GpA variant has both the structural feature of “wherein said GpA variant comprises at least 85% sequence identity to amino acid residues 1 to 359 of SEQ ID NO: 1” and the functional features of exhibiting L-asparaginase activity, having a low Km for Asn, and lacking L-glutaminase activity. Undue experimentation would not be required to make and use the claimed GpA variant. 

Claim Rejections - 35 USC § 102
Claims 1, 2, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ario et al. (EP 0811687 A2; cited on the IDS filed on March 25, 2020; hereafter “Ario”). 
As amended, claims 1, 2, and 8 are drawn to a GpA variant, wherein said variant comprises at least 85% sequence identity to amino acid residues 1 to 359 of SEQ ID NO:1, and has one or more amino acid substitutions relative to SEQ ID NO: 1, said amino acid substitutions being selected from the group consisting of:
H10R, Q23R, K25E, K48E, Q52R, Q54R, P57S, D58E, H59D, A60T, A62V, D91A, D92E, K98Q, E101K, Q108H, S121F, G122A, H134Q, R147H, K193R, D217E, N233S, H236Q, S250A, Q288E, R301Q, E344D, L360P, T362S, A363V, D364E, L365E, H366R, Q367R, and S368P; and
optionally C198A, C198S, C198V, E49C, K225C, Q257C, Q281C, and E340C.
Claim 15 is drawn to a pharmaceutical composition comprising the truncated GpA variant of claim 1 and a pharmaceutically acceptable excipient.
Regarding claims 1 and 2, Ario discloses a guinea pig L-asparaginase (SEQ ID NO: 4 of Ario) with truncation of residues 364-565 of SEQ ID NO: 1 of this application. SEQ ID NO: 4 of Ario has at least 85% sequence identity to SEQ ID NO: 1 of this application and has substitution of serine with phenylalanine at the position corresponding to amino acid 121 of SEQ ID NO: 1 (see Appendix at p. 20 of the Office action mailed on August 23, 2021). As stated above, according to the specification at paragraph [0015], “[a] ‘GpA variant’ refers to a non-naturally occurring form of GpA that exhibits L-asparaginase activity, has a low Km for Asn, and lacks L-glutaminase activity” and the claimed GpA variant is interpreted as exhibiting L-asparaginase activity, having a low Km for Asn, and lacking L-glutaminase activity. Ario does not expressly disclose the L-asparaginase of SEQ ID NO: 4 has a low Km for Asn and lacks L-glutaminase activity. However, given that the structure of Ario’s L-asparaginase of SEQ ID NO: 4 is encompassed by claim 1, it is presumed that Ario’s L-asparaginase of SEQ ID NO: 4 has a low Km for Asn and lacks L-glutaminase activity. See MPEP 2112.01. 
Regarding claim 8, Ario does not expressly disclose the L-asparaginase of SEQ ID NO: 4 has a catalytic activity equal to or greater than wild-type GpA. However, given that the structure of Ario’s L-asparaginase of SEQ ID NO: 4 is encompassed by claim 1, it is presumed that Ario’s L-asparaginase of SEQ ID NO: 4 has a catalytic activity equal to or greater than wild-type GpA. See MPEP 2112.01. 
Regarding claim 15, Ario discloses the L-asparaginase of SEQ ID NO: 4 can be processed into a composition with a physiologically-acceptable excipient (p. 25, lines 14-15) for the treatment of diseases caused by tumor cells (p. 25, lines 3-10). 
Therefore, Ario anticipates claims 1, 2, 8, and 15 as written. 
It is noted that the instant rejection is directed to the non-elected species (T), amino acid mutation at position 121. However, the non-elected species (T) has yet to be searched and examined on the merits because the non-elected species (T) was identified during a search of the elected species (B), amino acid mutation at position 10. 

RESPONSE TO REMARKS: The applicant argues the rejection is obviated by the instant amendment to claim 1 because Ario’s human L-asparaginase is not encompassed by the amended claims.
The applicant’s argument is not found persuasive. In view of the applicant’s amendment, at least claim 1 encompasses Ario’s GpA variant of SEQ ID NO: 4 and for the reasons set forth above, Ario anticipates claims 1, 2, 8, and 15. 

The rejection of claims 1, 9, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Rigouin (supra) as evidenced by “Supplementary Data” (https://www.nature.com/articles/s41598-017-10758-4#additional-information, August 31, 2017, 6 pages; cited on Form PTO-892 mailed on December 17, 2021) is withdrawn in view of the applicant’s declaration under 37 CFR 1.130(a) to exclude Rigouin as prior art. 

Claim Rejections - 35 USC § 103
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ario (supra) in view of Terpe, K. (Appl. Microbiol. Biotechnol. 60:523-533, 2003; cited on Form PTO-892 mailed on August 23, 2021; hereafter “Terpe”).
Claim 9 is drawn to the truncated GpA variant of claim 1, further comprising a histidine tag, a SUMO tag, an albumin-binding domain, or a combination thereof.
The relevant disclosures of Ario as applied to claims 1, 2, 8, and 15 are set forth above. 
Ario does not teach or suggest a histidine tag.
The reference of Terpe teaches the addition of a His-tag to the N-terminus of a protein for affinity purification (p. 524, column 2 to p. 525, column 2). According to Terpe, the His-tag rarely affects the protein activity (p. 525, column 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ario and Terpe to include a His-tag at the N-terminus of Ario’s truncated human L-asparaginase. One would have been motivated to and would have had a reasonable expectation of success to do this because Terpe teaches a common purification technique by including a His-tag at the N-terminus of a protein of interest, which rarely affects the protein activity. Therefore, the GpA variant of claim 9 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

RESPONSE TO REMARKS: The applicant argues the rejection is obviated by the instant amendment to claim 1 because Ario’s human L-asparaginase is not encompassed by the amended claims.
The applicant’s argument is not found persuasive. In view of the applicant’s amendment, at least claim 1 encompasses Ario’s GpA variant of SEQ ID NO: 4 and for the reasons set forth above, the GpA variant of claim 9 would have been obvious in view of the combination of Ario and Terpe. 

Claim Rejections - 35 USC § 101
The rejections of claims 1 and 15 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is withdrawn in view of the applicant’s amendment to claim 1 to recite “wherein said variant comprises at least 85% sequence identity to amino acid residues 1 to 359 of SEQ ID NO:1”.

Conclusion
Status of the claims:
Claims 1-3, 8, 9, 12-15, 18, 19, and 21-25 are pending.
Claims 12-14, 18, 19, and 21 are withdrawn from consideration.
Claims 1-3, 8, 9, and 15 are rejected.
Claims 22-25 are in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656